Citation Nr: 1009739	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-15 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1980 to November 1980 and from March 1981 to May 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for degenerative 
disc disease of the lumbar spine.

In a November 2007 decision, the Board denied the claim for 
service connection for degenerative disc disease of the 
lumbar spine.  The Veteran appealed the November 2007 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and the parties entered a Joint Motion for 
Remand in July 2009.  The Joint Motion agreed that a remand 
was warranted for the Board to provide an adequate statement 
of reasons and bases.  An August 2009 Order by the Court 
remanded that issue to the Board for compliance with the 
Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2009, the Court granted the joint motion, vacated 
the Board's November 2007 decision, and remanded the case to 
the Board in order to provide an adequate statement of 
reasons and bases.  The Joint Motion also noted that the 
Board should determine whether a medical examination is in 
order for the Veteran's claimed disability.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Board finds that a VA medical examination is necessary in 
this matter in order to determine whether the degenerative 
disc disease of the lumbar spine is medically related to the 
Veteran's period of service.  The Veteran asserts that he has 
had back pain ever since an accident in service.  Service 
treatment records reflect that in May 1982, the Veteran was 
involved in an automobile accident while on active duty in 
Germany.  The police report indicates that the he suffered a 
back sprain and neck injuries during this accident. 

In addition, the service treatment records indicate that in 
June 1982, after the accident, the Veteran complained of 
lower back pain.  He later complained of less strength than 
normal in his hands, and underwent a neurological exam.  The 
June 1982 service treatment report shows a normal 
neurological examination with marked muscle spasm over the 
trapezius and paraspinal areas.  On his Report of Medical 
History in January 1984, the Veteran noted the motor vehicle 
accident, but he did not indicate whether he had, currently, 
or in the past, "recurrent back pain."  The January 1984 
Report of Medical Examination showed a normal clinical 
evaluation of his spine.  

Since service, private medical records indicate that the 
Veteran complained of lower back pain in October 1998, while 
rearranging approximately 100 tables.  The report shows that 
the Veteran complained of back pain from the neck to the 
lower back.  The diagnosis was back strain and spasm.  
Additional private medical records indicate that beginning in 
March 2001, the Veteran received medical treatment for his 
back after slipping and falling at a coffee shop.  According 
to VA treatment records dated in May 2002, the Veteran 
complained of back pain and an assessment of degenerative 
disc disease was noted.  The Veteran contends that he has had 
back pain since service and has submitted two lay statements 
from his mother and sister in this regard.  Thus, the nature 
and etiology of the Veteran's degenerative disc disease is 
unclear.

Under the circumstances, the Board is of the opinion that 
additional development of the evidence would be appropriate 
prior to a final adjudication of the Veteran's current claim.  
The Board finds that a medical opinion as to the nature and 
etiology of the current degenerative disc disease of the 
lumbar spine should be obtained.  

Additionally, the Board notes the Veteran has not been 
provided the notice specified by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran additional VCAA 
notice with regard to his claim, such as 
providing him with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  
Specifically, he should be sent the 
necessary VCAA notice as it relates 
directly to disability-rating and 
effective-date elements of the claim..  
See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. § 
3.159. 

2. Arrange for the Veteran to be afforded 
an examination by an appropriate physician 
to determine the etiology of his 
degenerative disc disease.  The examiner 
should obtain a complete, pertinent 
history from the Veteran and review the 
claims file in conjunction with the 
examination, giving particular attention 
to his STRs, post-service treatment 
reports, and lay statements regarding back 
pain.  Based on a review of the record and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or better probability) that the Veteran's 
degenerative disc disease is related to 
his service.  The examiner must explain 
the rationale for all opinions given.  If 
the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated, and 
the examiner should explain why an opinion 
is not possible.

3. After completing any additional 
notification and/or development deemed 
necessary, readjudicate the claim.  If the 
benefits sought on appeal remain denied, 
the agency of original jurisdiction must 
furnish to the Veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations.

Prior to recertification, in accordance 
with applicable procedure, the Veteran's 
current representative must be provided an 
opportunity to submit a VA Form 646 or its 
equivalent.  All efforts made should be 
documented and incorporated into the claims 
file.  

Afford the Veteran and his representative 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  
Thereafter, the case should be returned to 
the Board, if in order.  The Veteran need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


